DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 9 and 17 are objected to because of the following informalities:  
Claim 9, line 20, “a plurality of starboard-side” should be --the plurality of starboard-side--;
Similarly for claim 17.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 9-15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cruz Ayoroa (US 2015/0344134) in view of Bevirt (US 2015/0266571) and Sadek (US 9 694 906).

Regarding independent claims 1, 9, and 17:
Cruz Ayoroa discloses an aircraft comprising:

a fixed wing (11A/12A/13A); and
trailing tilting rotors (30A) on the port and starboard sides of the wing;
wherein the rotors a lift in a first position (e.g. Fig 3A) and the wing produces lift when the rotors are in a second position (e.g. Fig 2A).
Cruz Ayoroa does not disclose a plurliaty of propellers on each side of the wing.
Bevirt teaches a VTOL aircraft having three rotors per side (as seen in e.g. Fig 3).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have modified Cruz Ayoroa to use a plurality of rotors on each side as taught by Bevirt for the predictable advantage of increasing the thrust, allowing for greater payloads and/or speeds.
Cruz Ayoroa disclose wings, but does not disclose forward-swept wings.
Sadek teaches forward swept-wings (as seen in Fig 1).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have modified Cruz Ayoroa to use forward-swept wings as taught by Sadek for the predictable advantage of increasing the maneuverability of the aircraft by modifying the aerodynamic center relative to the center of gravity.

Regarding claims 2 and 10:
The discussion above regarding claims 1 and 9 is relied upon.
Cruz Ayoroa discloses a tapered wing (as seen in e.g. Fig 2C).



The discussion above regarding claims 1 and 9 is relied upon.
Cruz Ayoroa discloses:
a canard (11F/12F);
a canard trialing tilt rotor (30F) having third (Fig 3A) and fourth positions (Fig 2A) attached a lower height than the wing tilt rotors (as seen in Fig 2E); and
a tapered wing (as seen in Fig 2C).
Cruz Ayoroa does not disclose a V-tail.
Sadek teaches an aircraft having a V-tail (34; col 3, lines 1-3).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have modified Cruz Ayoroa to use a V-tail as taught by Sadek for the predictable advantage of reducing the number of stabilizers and/or control surfaces required for maneuvering, thus reducing aircraft weight.

Claims 1-6, 8-14, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cruz Ayoroa (US 2015/0344134) in view of Bevirt (US 2015/0266571) and Weiland (US 3 159 361).

Regarding independent claims 1, 9, and 17:
Cruz Ayoroa discloses an aircraft comprising:
a fuselage (20);
a fixed wing (11A/12A/13A); and
trailing tilting rotors (30A) on the port and starboard sides of the wing;

Cruz Ayoroa does not disclose a plurliaty of propellers on each side of the wing.
Bevirt teaches a VTOL aircraft having three rotors per side (as seen in e.g. Fig 3).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have modified Cruz Ayoroa to use a plurality of rotors on each side as taught by Bevirt for the predictable advantage of increasing the thrust, allowing for greater payloads and/or speeds.
Cruz Ayoroa disclose wings, but does not disclose forward-swept wings.
Weiland teaches forward swept-wings (as seen in Fig 1).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have modified Cruz Ayoroa to use forward-swept wings as taught by Weiland for the predictable advantage of increasing the maneuverability of the aircraft by modifying the aerodynamic center relative to the center of gravity.

Regarding claims 2 and 10:
The discussion above regarding claims 1 and 9 is relied upon.
Cruz Ayoroa discloses a tapered wing (as seen in e.g. Fig 2C).

Regarding claims 3-6, 8, 11-14, and 16:
The discussion above regarding claims 1 and 9 is relied upon.
Cruz Ayoroa discloses:
a canard (11F/12F);

a tapered wing (as seen in Fig 2C).
Cruz Ayoroa does not disclose a V-tail.
Weiland teaches an aircraft having a three-airfoil tail (24/28).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have modified Cruz Ayoroa to use a three-airfoil tail as taught by Weiland for the predictable advantage of providing a simplified stabilizing and control structure for the aircraft, thus reducing the complexity of operation and increasing safety.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph W Sanderson whose telephone number is (571)272-6337.  The examiner can normally be reached on M 6-12, T-F 6-3 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/JOSEPH W SANDERSON/            Primary Examiner, Art Unit 3619